         Case 20-30967 Document 285 Filed in TXSB on 05/14/20 Page 1 of 31




                          UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

In Re:                                               §
                                                     §   Case No.: 20-30967
WATSON GRINDING &                                    §
MANUFACTURING CO.                                    §   CHAPTER 11
                                                     §
         Debtor.                                     §

                       NOTICE OF SUBPOENAS AND DEPOSITIONS

         Please take notice that pursuant to Federal Rule of Civil Procedure 45(a)(4), the Official

Committee of January 24 Claimants in the above-referenced case, intends to serve the Subpoenas

and Notice of Depositions attached hereto as Exhibits “A” – “E” on (i) Watson Grinding &

Manufacturing Co., (ii) John Watson, (iii) Al Thurmond Agency, Inc., (iv) KMHJ, Ltd., (v)

United Fire Group Companies (collectively, the “Parties”). Service of the Subpoenas and Notice

of Depositions will take place on May 13, 2020, or as soon thereafter as service may be

effectuated.

Dated: May 14, 2020.
                                              Respectfully submitted,

                                              PORTER HEDGES LLP

                                              /s/ Joshua W. Wolfshohl
                                              Joshua W. Wolfshohl
                                              Aaron J. Power
                                              1000 Main Street, 36th Floor
                                              Houston, Texas 77002
                                              (713) 226-6000
                                              (713) 226-6248 (fax)
                                              jwolfshohl@porterhedges.com
                                              apower@porterhedges.com

                                              PROPOSED COUNSEL FOR THE OFFICIAL
                                              COMMITTEE OF JANUARY 24 CLAIMANTS




10479088v1
        Case 20-30967 Document 285 Filed in TXSB on 05/14/20 Page 2 of 31




                                CERTIFICATE OF SERVICE

       This will certify that on May 14, 2020, a true and correct copy of the foregoing Notice
was served via electronic transmission to all registered ECF users appearing in the case.

                                             /s/ Joshua W. Wolfshohl
                                             Joshua W. Wolfshohl




                                                2
10479088v1
         Case 20-30967 Document 285 Filed in TXSB on 05/14/20 Page 3 of 31




                         UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

                                                  §
In re:                                            §     Chapter 11
                                                  §
WATSON GRINDING &                                 §     Case No. 20-30967 (MI)
MANUFACTURING CO.                                 §
                                                  §
             Debtors.                             §

                    Official Committee of January 24 Claimants’
          Notice of Deposition to Watson Grinding & Manufacturing Co..
To:      Watson Grinding & Manufacturing Co.by and through its attorneys of record and through
         its counsel of record, Jones Murray & Beatty LLP, Attn: Erin E. Jones, 4119 Montrose
         Blvd., Suite 230, Houston, Texas 77002 erin@jmbllp.com and McCoy Leavitt Laskey
         LLC, Attn: Michael I. Ramirez 20726 Stone Oak Parkway, Suite 116, San Antonio, Texas
         78258.

         PLEASE TAKE NOTICE, that pursuant to Rule 30(b)(6) of the Federal Rules of Civil

Procedure, applicable to this proceeding under Rule 7030 of the Federal Rules of Bankruptcy

Procedure, Official Committee of January 24 Claimants (the “Committee”), parties in interest in

the above-referenced case, will conduct the oral deposition of a designated representative of

Watson Grinding & Manufacturing co. on May 29, 2020 at 1:00 p.m., via Veritext Zoom Video,

or at such other time and location as agreed to by the parties in writing. The deposition shall be

taken before a person duly authorized by law to administer oaths, and may be recorded by

stenographic, audiographic, and/or videotaped means. The deposition shall continue from day to

day thereafter or as otherwise agreed by the parties, until completed. The scope of examination

concerns the topics set forth in Exhibit A, attached to this Notice.




                                                 1
10567588v1

                                        EXHIBIT A
       Case 20-30967 Document 285 Filed in TXSB on 05/14/20 Page 4 of 31




Dated: May 13, 2020.
                                               Respectfully submitted,

                                               PORTER HEDGES LLP

                                               /s/ Joshua W. Wolfshohl
                                               Joshua W. Wolfshohl
                                               Aaron J. Power
                                               1000 Main Street, 36th Floor
                                               Houston, Texas 77002
                                               (713) 226-6000
                                               (713) 226-6248 (fax)
                                               jwolfshohl@porterhedges.com
                                               apower@porterhedges.com

                                               PROPOSED COUNSEL FOR THE OFFICIAL
                                               COMMITTEE OF JANUARY 24 CLAIMANTS


                                       Certificate of Service

         This will certify that a true and correct copy of the foregoing document was served on the
(i) parties listed below by electronic mail and/or first class, postage prepaid, and (ii) via electronic
transmission to all registered ECF users appearing in the case on May 13 2020.

 Watson Grinding & Manufacturing Co.
 Jones Murray & Beatty LLP
 Attn: Erin E. Jones
 4119 Montrose Blvd., Suite 230
 Houston, Texas 77002


 McCoy Leavitt Laskey LLC
 Attn: Michael I. Ramirez
 20726 Stone Oak Parkway, Suite 116
 San Antonio, Texas 78258,


                                               /s/ Joshua W. Wolfshohl
                                               Joshua W. Wolfshohl




                                                   2
10567588v1
       Case 20-30967 Document 285 Filed in TXSB on 05/14/20 Page 5 of 31




                                          Exhibit A
                                         Definitions

      “John Watson” means the father of Kelly Watson, Hailey Watson, Melany Watson, and
       John Watson, II.

      “KMHJ” means KMHJ, Ltd. or the affiliates, subsidiaries, officers, managers, directors,
       shareholders, employees, or agents, or any person or entity authorized to act on behalf of
       KMHJ, Ltd.

      “KMHJ Management” means KMHJ Management Company, LLC, or the affiliates,
       subsidiaries, officers, managers, directors, shareholders, employees, or agents, or any
       person or entity authorized to act on behalf of KMHJ Management Company, LLC.

      “Watson Grinding” means Watson Grinding & Manufacturing Co., Inc. or the affiliates,
       subsidiaries, officers, managers, directors, shareholders, employees, or agents, or any
       person or entity authorized to act on behalf of Watson Grinding & Manufacturing Co., Inc.

      “United Fire” means United Fire Group Companies, or the affiliates, subsidiaries, officers,
       managers, directors, shareholders, employees, or agents, or any person or entity authorized
       to act on behalf of United Fire Group Companies.

      “Thurmond” means the Al Thurmond Agency, Inc.

      “Gessner Building 1” means Building 1 as identified in United Fire Insurance Policy No.
       85319121 and located at 4525 Gessner.

      “Steffani Building 3” means Building 3 as identified in United Fire Insurance Policy No.
       85319121 and located at 4626 Steffani Lane.




                                                3
10567588v1
        Case 20-30967 Document 285 Filed in TXSB on 05/14/20 Page 6 of 31




                                 Scope of Oral Deposition

   1.        Watson Grinding’s relationship and interactions with Thurmond regarding
             United Fire Policy 8531912, both as to the current version and prior versions of
             the policy, including but not limited to, the following:

                a.     Commercial Property Coverage
                b.     Buildings/Structures covered by the policy
                c.     Declarations, Supplemental Declarations, Loss Payable Provisions,
                       Payment of Losses endorsements, Building and Personal Property
                       Coverage Form
                d.     Changes to additional insureds, additional interests, lender loss
                       payables, first mortgagees, and loss payees

   2.        Watson Grinding’s relationship and interactions with United Fire regarding
             United Fire Policy 8531912, both as to the current version and prior versions of
             the policy, including but not limited to, the following:

                a.     Commercial Property Coverage
                b.     Buildings/Structures covered by the policy
                c.     Declarations, Supplemental Declarations, Loss Payable Provisions,
                       Payment of Losses endorsements, Building and Personal Property
                       Coverage Form
                d.     Changes to additional insureds, additional interests, lender loss
                       payables, first mortgagees, and loss payees

   3.        Watson Grinding’s relationship and interactions with KMHJ, including but not
             limited to:

                a.     Insurance policies issued covering KMHJ relating to Gessner
                       Building 1 and Steffani Building 3.
                b.     Communications with KMHJ regarding insurance policies issued to
                       Watson Grinding.

   4.        Watson Grinding’s policies and procedures regarding changes to insurance
             policies.

   5.        Insurance policies covering Gessner Building 1, including but not limited to:

                a.     Negotiation, changes, and amendments.

   6.        Insurance policies covering Steffani Building 3, including but not limited to:


                                               4
10567588v1
        Case 20-30967 Document 285 Filed in TXSB on 05/14/20 Page 7 of 31




               a.    Negotiation, changes, and amendments.

   7.        Watson Grinding’s interactions with KMHJ, Thurmond, and United Fire,
             including but not limited to:

               a.    Relating to any insurance policies concerning KMHJ
               b.    Relating to United Fire Policy No. 85319121 and any changes thereto,
                     including changes in additional interests, first mortgagees, lender loss
                     payables, loss payees, or additional insureds.
               c.    Relating to the January 24, 2020 incident at Watson Grinding




                                             5
10567588v1
                     Case 20-30967 Document 285 Filed in TXSB on 05/14/20 Page 8 of 31
                                          UNITED STATES BANKRUPTCY COURT
                                          SOUTHERN DISTRICT OF TEXAS
                                                  HOUSTON DIVISION

                                                                      §
            In re:                                                    §   Chapter 11
                                                                      §
            WATSON GRINDING &                                         §   Case No. 20-30967 (MI)
            MANUFACTURING CO.                                         §
                                                                      §
                     Debtors.                                         §

                                            Subpoena to Testify at a Deposition
                                     in a Bankruptcy Case (or Adversary Proceeding)

 To: John Watson, c/o Charles Rubio, Diamond McCarthy LLP at Two Houston Center, 909 Fannin Street, 37th Floor,
 Houston, Texas 77010, crubio@diamondmccarthy.com.

 Testimony: YOU ARE COMMANDED to appear at the time, date, and place set forth below to testify at a deposition to be
 taken in this bankruptcy case (or adversary proceeding). If you are an organization, you must designate one or more officers,
 directors, or managing agents, or designate other persons who consent to testify on your behalf about the following matters,
 or those set forth in an attachment:

 PLACE:                                                                            DATE AND TIME:
 Porter Hedges LLP, 1000 Main St., 36th Floor, Houston, Texas 77002                May 21, 2020 at 10:00 a.m., via Veritext
                                                                                   Zoom Video

 The deposition will be recorded by this method:
 Veritext - Zoom Video
 Production: You, or your representatives, must also bring with you to the deposition the following documents, electronically
 stored information, or objects, and must permit inspection, copying, testing, or sampling of the material:


 The following provisions of Fed. R. Civ. P. 45, made applicable in bankruptcy cases by Fed. R. Bankr. P. 9016, are attached –
 Rule 45(c), relating to the place of compliance; Rule 45(d), relating to your protection as a person subject to a subpoena; and
 Rule 45(e) and 45(g), relating to your duty to respond to this subpoena and the potential consequences of not doing so.

      Date: May 13, 2020.


                            CLERK OF COURT

                                                                  OR

                             Signature of Clerk or Deputy Clerk            Attorney’s signature

The name, address, email address, and telephone number of the attorney representing: Official Committee of January 24
Claimants, who issues or requests this subpoena, are: Porter Hedges, LLP, Amy Falcon at 1000 Main Street, 36th Floor,
Houston, Texas 77002, (713) 226-6000, afalcon@porterhedges.com

                                  Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things, or the
inspection of premises before trial, a notice and a copy of this subpoena must be served on each party before it is served on
the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).

                                                      EXHIBIT B
                       Case 20-30967 Document 285 Filed in TXSB on 05/14/20 Page 9 of 31
B2560 (Form 2560 – Subpoena to Testify at a Deposition in a Bankruptcy Case or Adversary Proceeding) (Page 2)



                                                                   PROOF OF SERVICE
                         (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

I received this subpoena for (name of individual and title, if any):
on (date) __________ .

    I served the subpoena by delivering a copy to the named person as follows:

_________________________________ on (date) __________________ ; or

    I returned the subpoena unexecuted because:



Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also tendered to the
 witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of $ ______________________ .

My fees are $ ___________ for travel and $ ________ for services, for a total of $ _________ .



          I declare under penalty of perjury that this information is true and correct.

Date:

                                                                                                                 Server’s signature


                                                                                                                Printed name and title



                                                                                                                  Server’s address


Additional information concerning attempted service, etc.:
                       Case 20-30967 Document 285 Filed in TXSB on 05/14/20 Page 10 of 31
 B2560 (Form 2560 – Subpoena to Testify at a Deposition in a Bankruptcy Case or Adversary Proceeding) (Page 3)


                              Federal Rule of Civil Procedure 45(c), (d), (e), and (g) (Effective 12/1/13)
                           (made applicable in bankruptcy cases by Rule 9016, Federal Rules of Bankruptcy Procedure)

(c) Place of compliance.                                                                     (ii) disclosing an unretained expert's opinion or information that
                                                                                       does not describe specific occurrences in dispute and results from the
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                    expert's study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                          (C) Specifying Conditions as an Alternative. In the circumstances
    (A) within 100 miles of where the person resides, is employed, or                  described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                             modifying a subpoena, order appearance or production under specified
    (B) within the state where the person resides, is employed, or regularly           conditions if the serving party:
transacts business in person, if the person                                                  (i) shows a substantial need for the testimony or material that cannot
      (i) is a party or a party’s officer; or                                          be otherwise met without undue hardship; and
      ( ) is commanded to attend a trial and would not incur                                 (ii)ensures that the subpoenaed person will be reasonably
substantial expense.                                                                   compensated.

  (2) For Other Discovery. A subpoena may command:                                     (e) Duties in Responding to a Subpoena.
     (A) production of documents, or electronically stored information, or
things at a place within 100 miles of where the person resides, is employed,               (1) Producing Documents or Electronically Stored Information.
or regularly transacts business in person; and                                         These procedures apply to producing documents or electronically stored
     (B) inspection of premises, at the premises to be inspected.                      information:
                                                                                            (A) Documents. A person responding to a subpoena to produce
(d) Protecting a Person Subject to a Subpoena; Enforcement.                            documents must produce them as they are kept in the ordinary course of
                                                                                       business or must organize and label them to correspond to the categories in
     (1) Avoiding Undue Burden or Expense; Sanctions. A party or
                                                                                       the demand.
attorney responsible for issuing and serving a subpoena must take
                                                                                            (B) Form for Producing Electronically Stored Information Not
reasonable steps to avoid imposing undue burden or expense on a person
                                                                                       Specified. If a subpoena does not specify a form for producing
subject to the subpoena. The court for the district where compliance is
                                                                                       electronically stored information, the person responding must produce it
required must enforce this duty and impose an appropriate sanction —
                                                                                       in a form or forms in which it is ordinarily maintained or in a reasonably
which may include lost earnings and reasonable attorney's fees — on a                  usable form or forms.
party or attorney who fails to comply.                                                      (C) Electronically Stored Information Produced in Only One Form.
                                                                                       The person responding need not produce the same electronically stored
  (2) Command to Produce Materials or Permit Inspection.                               information in more than one form.
     (A) Appearance Not Required. A person commanded to produce                             (D) Inaccessible Electronically Stored Information. The person
documents, electronically stored information, or tangible things, or to                responding need not provide discovery of electronically stored information
permit the inspection of premises, need not appear in person at the place of           from sources that the person identifies as not reasonably accessible because
production or inspection unless also commanded to appear for a deposition,             of undue burden or cost. On motion to compel discovery or for a protective
hearing, or trial.                                                                     order, the person responding must show that the information is not
     (B) Objections. A person commanded to produce documents or tangible               reasonably accessible because of undue burden or cost. If that showing is
things or to permit inspection may serve on the party or attorney designated           made, the court may nonetheless order discovery from such sources if the
in the subpoena a written objection to inspecting, copying, testing or                 requesting party shows good cause, considering the limitations of Rule
sampling any or all of the materials or to inspecting the premises — or to             26(b)(2)(C). The court may specify conditions for the discovery.
producing electronically stored information in the form or forms requested.
The objection must be served before the earlier of the time specified for                  (2) Claiming Privilege or Protection.
compliance or 14 days after the subpoena is served. If an objection is made,                (A) Information Withheld. A person withholding subpoenaed
the following rules apply:                                                             information under a claim that it is privileged or subject to protection as
       (i) At any time, on notice to the commanded person, the serving                 trial-preparation material must:
party may move the court for the district where compliance is required for
                                                                                               (i) expressly make the claim; and
an order compelling production or inspection.                                                  (ii)describe the nature of the withheld documents, communications,
       (ii) These acts may be required only as directed in the order, and the          or tangible things in a manner that, without revealing information itself
order must protect a person who is neither a party nor a party's officer from          privileged or protected, will enable the parties to assess the claim.
significant expense resulting from compliance.
                                                                                            (B) Information Produced. If information produced in response to a
                                                                                       subpoena is subject to a claim of privilege or of protection as trial-
  (3) Quashing or Modifying a Subpoena.                                                preparation material, the person making the claim may notify any party that
    (A) When Required. On timely motion, the court for the district where              received the information of the claim and the basis for it. After being
compliance is required must quash or modify a subpoena that:                           notified, a party must promptly return, sequester, or destroy the specified
       (i) fails to allow a reasonable time to comply;                                 information and any copies it has; must not use or disclose the information
       ( ) requires a person to comply beyond the geographical                         until the claim is resolved; must take reasonable steps to retrieve the
limits specified in Rule 45(c);                                                        information if the party disclosed it before being notified; and may
       (i) requires disclosure of privileged or other protected matter, if no          promptly present the information under seal to the court for the district
exception or waiver applies; or                                                        where compliance is required for a determination of the claim. The person
       (ii) subjects a person to undue burden.                                         who produced the information must preserve the information until the claim
    (B) When Permitted. To protect a person subject to or affected by a                is resolved.
subpoena, the court for the district where compliance is required may, on              ...
motion, quash or modify the subpoena if it requires:                                   (g) Contempt. The court for the district where compliance is required –
    (i) disclosing a trade secret or other confidential research,                      and also, after a motion is transferred, the issuing court – may hold in
development, or commercial information; or
                                                                                       contempt a person who, having been served, fails without adequate excuse
                                                                                       to obey the subpoena or an order related to it.


                                          For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013)
         Case 20-30967 Document 285 Filed in TXSB on 05/14/20 Page 11 of 31




                           UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

                                                 §
In re:                                           §        Chapter 11
                                                 §
WATSON GRINDING &                                §        Case No. 20-30967 (MI)
MANUFACTURING CO.                                §
                                                 §
             Debtors.                            §

                        Official Committee of January 24 Claimants’
                            Notice of Deposition to John Watson
To:      John Watson, c/o Charles Rubio, Diamond McCarthy LLP at Two Houston Center, 909
         Fannin Street, 37th Floor, Houston, Texas 77010, crubio@diamondmccarthy.com.

         PLEASE TAKE NOTICE, that pursuant to Rules 26 and 30(b)(1) of the Federal Rules of

Civil Procedure (the “Federal Rules”), applicable to this proceeding under Rules 7026, 7030, and

9014 of the Federal Rules of Bankruptcy Procedure, Official Committee of January 24 Claimants

(the “Committee”), parties in interest in the above-referenced case, will conduct the oral

deposition of John Watson on May 21, 2020 at 10:00a.m., via Veritext Zoom Video, or at such

other time and location as agreed to by the parties in writing. The deposition shall be taken before

a person duly authorized by law to administer oaths, and may be recorded by stenographic,

audiographic, and/or videotaped means. The deposition shall continue from day to day thereafter

or as otherwise agreed by the parties, until completed.




                                                 1
10565768v2
       Case 20-30967 Document 285 Filed in TXSB on 05/14/20 Page 12 of 31




Dated: May 13, 2020.
                                               Respectfully submitted,

                                               PORTER HEDGES LLP

                                               /s/ Joshua W. Wolfshohl
                                               Joshua W. Wolfshohl
                                               Aaron J. Power
                                               1000 Main Street, 36th Floor
                                               Houston, Texas 77002
                                               (713) 226-6000
                                               (713) 226-6248 (fax)
                                               jwolfshohl@porterhedges.com
                                               apower@porterhedges.com

                                               PROPOSED COUNSEL FOR THE OFFICIAL
                                               COMMITTEE OF JANUARY 24 CLAIMANTS


                                       Certificate of Service

         This will certify that a true and correct copy of the foregoing document was served on the
(i) parties listed below by electronic mail and/or first class, postage prepaid, and (ii) via electronic
transmission to all registered ECF users appearing in the case on May 13, 2020.

 John Watson
 c/o Charles Rubio
 Diamond McCarthy LLP
 Two Houston Center
 909 Fannin Street, 37th Floor
 Houston, Texas 77010
 crubio@diamondmccarthy.com




                                               /s/ Joshua W. Wolfshohl
                                               Joshua W. Wolfshohl




                                                   2
10565768v2
                  Case 20-30967 Document 285 Filed in TXSB on 05/14/20 Page 13 of 31
                                          UNITED STATES BANKRUPTCY COURT
                                          SOUTHERN DISTRICT OF TEXAS
                                                  HOUSTON DIVISION

                                                                      §
            In re:                                                    §   Chapter 11
                                                                      §
            WATSON GRINDING &                                         §   Case No. 20-30967 (MI)
            MANUFACTURING CO.                                         §
                                                                      §
                     Debtors.                                         §

                                            Subpoena to Testify at a Deposition
                                     in a Bankruptcy Case (or Adversary Proceeding)

To: Al Thurmond Agency, Inc. by and through its attorney of record Thompson Coe, Attn: Cory Reed, One Riverway,
Suite 1400, Houston Texas 77056, creed@thompsoncoe.com

Testimony: YOU ARE COMMANDED to appear at the time, date, and place set forth below to testify at a deposition to be
taken in this bankruptcy case (or adversary proceeding). If you are an organization, you must designate one or more officers,
directors, or managing agents, or designate other persons who consent to testify on your behalf about the following matters,
or those set forth in an attachment:

 PLACE:                                                                            DATE AND TIME:
 Porter Hedges LLP, 1000 Main St., 36th Floor, Houston, Texas 77002                May 22, 2020 at 10:00 a.m., via Veritext
                                                                                   Zoom Video

 The deposition will be recorded by this method:


 Production: You, or your representatives, must also bring with you to the deposition the following documents, electronically
 stored information, or objects, and must permit inspection, copying, testing, or sampling of the material:


 The following provisions of Fed. R. Civ. P. 45, made applicable in bankruptcy cases by Fed. R. Bankr. P. 9016, are attached –
 Rule 45(c), relating to the place of compliance; Rule 45(d), relating to your protection as a person subject to a subpoena; and
 Rule 45(e) and 45(g), relating to your duty to respond to this subpoena and the potential consequences of not doing so.

      Date: May 13, 2020.


                            CLERK OF COURT

                                                                  OR

                             Signature of Clerk or Deputy Clerk            Attorney’s signature

The name, address, email address, and telephone number of the attorney representing: Official Committee of January 24
Claimants, who issues or requests this subpoena, are: Porter Hedges, LLP, Amy Falcon at 1000 Main Street, 36th Floor,
Houston, Texas 77002, (713) 226-6000, afalcon@porterhedges.com

                                  Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things, or the
inspection of premises before trial, a notice and a copy of this subpoena must be served on each party before it is served on
the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).

                                                           EXHIBIT C
                      Case 20-30967 Document 285 Filed in TXSB on 05/14/20 Page 14 of 31
B2560 (Form 2560 – Subpoena to Testify at a Deposition in a Bankruptcy Case or Adversary Proceeding) (Page 2)



                                                                   PROOF OF SERVICE
                         (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

I received this subpoena for (name of individual and title, if any):
on (date) __________ .

    I served the subpoena by delivering a copy to the named person as follows:

_________________________________ on (date) __________________ ; or

    I returned the subpoena unexecuted because:



Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also tendered to the
 witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of $ ______________________ .

My fees are $ ___________ for travel and $ ________ for services, for a total of $ _________ .



          I declare under penalty of perjury that this information is true and correct.

Date:

                                                                                                                 Server’s signature


                                                                                                                Printed name and title



                                                                                                                  Server’s address


Additional information concerning attempted service, etc.:
                       Case 20-30967 Document 285 Filed in TXSB on 05/14/20 Page 15 of 31
 B2560 (Form 2560 – Subpoena to Testify at a Deposition in a Bankruptcy Case or Adversary Proceeding) (Page 3)


                              Federal Rule of Civil Procedure 45(c), (d), (e), and (g) (Effective 12/1/13)
                           (made applicable in bankruptcy cases by Rule 9016, Federal Rules of Bankruptcy Procedure)

(c) Place of compliance.                                                                     (ii) disclosing an unretained expert's opinion or information that
                                                                                       does not describe specific occurrences in dispute and results from the
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                    expert's study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                          (C) Specifying Conditions as an Alternative. In the circumstances
    (A) within 100 miles of where the person resides, is employed, or                  described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                             modifying a subpoena, order appearance or production under specified
    (B) within the state where the person resides, is employed, or regularly           conditions if the serving party:
transacts business in person, if the person                                                  (i) shows a substantial need for the testimony or material that cannot
      (i) is a party or a party’s officer; or                                          be otherwise met without undue hardship; and
      ( ) is commanded to attend a trial and would not incur                                 (ii)ensures that the subpoenaed person will be reasonably
substantial expense.                                                                   compensated.

  (2) For Other Discovery. A subpoena may command:                                     (e) Duties in Responding to a Subpoena.
     (A) production of documents, or electronically stored information, or
things at a place within 100 miles of where the person resides, is employed,               (1) Producing Documents or Electronically Stored Information.
or regularly transacts business in person; and                                         These procedures apply to producing documents or electronically stored
     (B) inspection of premises, at the premises to be inspected.                      information:
                                                                                            (A) Documents. A person responding to a subpoena to produce
(d) Protecting a Person Subject to a Subpoena; Enforcement.                            documents must produce them as they are kept in the ordinary course of
                                                                                       business or must organize and label them to correspond to the categories in
     (1) Avoiding Undue Burden or Expense; Sanctions. A party or
                                                                                       the demand.
attorney responsible for issuing and serving a subpoena must take
                                                                                            (B) Form for Producing Electronically Stored Information Not
reasonable steps to avoid imposing undue burden or expense on a person
                                                                                       Specified. If a subpoena does not specify a form for producing
subject to the subpoena. The court for the district where compliance is
                                                                                       electronically stored information, the person responding must produce it
required must enforce this duty and impose an appropriate sanction —
                                                                                       in a form or forms in which it is ordinarily maintained or in a reasonably
which may include lost earnings and reasonable attorney's fees — on a                  usable form or forms.
party or attorney who fails to comply.                                                      (C) Electronically Stored Information Produced in Only One Form.
                                                                                       The person responding need not produce the same electronically stored
  (2) Command to Produce Materials or Permit Inspection.                               information in more than one form.
     (A) Appearance Not Required. A person commanded to produce                             (D) Inaccessible Electronically Stored Information. The person
documents, electronically stored information, or tangible things, or to                responding need not provide discovery of electronically stored information
permit the inspection of premises, need not appear in person at the place of           from sources that the person identifies as not reasonably accessible because
production or inspection unless also commanded to appear for a deposition,             of undue burden or cost. On motion to compel discovery or for a protective
hearing, or trial.                                                                     order, the person responding must show that the information is not
     (B) Objections. A person commanded to produce documents or tangible               reasonably accessible because of undue burden or cost. If that showing is
things or to permit inspection may serve on the party or attorney designated           made, the court may nonetheless order discovery from such sources if the
in the subpoena a written objection to inspecting, copying, testing or                 requesting party shows good cause, considering the limitations of Rule
sampling any or all of the materials or to inspecting the premises — or to             26(b)(2)(C). The court may specify conditions for the discovery.
producing electronically stored information in the form or forms requested.
The objection must be served before the earlier of the time specified for                  (2) Claiming Privilege or Protection.
compliance or 14 days after the subpoena is served. If an objection is made,                (A) Information Withheld. A person withholding subpoenaed
the following rules apply:                                                             information under a claim that it is privileged or subject to protection as
       (i) At any time, on notice to the commanded person, the serving                 trial-preparation material must:
party may move the court for the district where compliance is required for
                                                                                               (i) expressly make the claim; and
an order compelling production or inspection.                                                  (ii)describe the nature of the withheld documents, communications,
       (ii) These acts may be required only as directed in the order, and the          or tangible things in a manner that, without revealing information itself
order must protect a person who is neither a party nor a party's officer from          privileged or protected, will enable the parties to assess the claim.
significant expense resulting from compliance.
                                                                                            (B) Information Produced. If information produced in response to a
                                                                                       subpoena is subject to a claim of privilege or of protection as trial-
  (3) Quashing or Modifying a Subpoena.                                                preparation material, the person making the claim may notify any party that
    (A) When Required. On timely motion, the court for the district where              received the information of the claim and the basis for it. After being
compliance is required must quash or modify a subpoena that:                           notified, a party must promptly return, sequester, or destroy the specified
       (i) fails to allow a reasonable time to comply;                                 information and any copies it has; must not use or disclose the information
       ( ) requires a person to comply beyond the geographical                         until the claim is resolved; must take reasonable steps to retrieve the
limits specified in Rule 45(c);                                                        information if the party disclosed it before being notified; and may
       (i) requires disclosure of privileged or other protected matter, if no          promptly present the information under seal to the court for the district
exception or waiver applies; or                                                        where compliance is required for a determination of the claim. The person
       (ii) subjects a person to undue burden.                                         who produced the information must preserve the information until the claim
    (B) When Permitted. To protect a person subject to or affected by a                is resolved.
subpoena, the court for the district where compliance is required may, on              ...
motion, quash or modify the subpoena if it requires:                                   (g) Contempt. The court for the district where compliance is required –
    (i) disclosing a trade secret or other confidential research,                      and also, after a motion is transferred, the issuing court – may hold in
development, or commercial information; or
                                                                                       contempt a person who, having been served, fails without adequate excuse
                                                                                       to obey the subpoena or an order related to it.


                                          For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013)
         Case 20-30967 Document 285 Filed in TXSB on 05/14/20 Page 16 of 31




                         UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

                                                  §
In re:                                            §       Chapter 11
                                                  §
WATSON GRINDING &                                 §       Case No. 20-30967 (MI)
MANUFACTURING CO.                                 §
                                                  §
             Debtors.                             §

                    Official Committee of January 24 Claimants’
                  Notice of Deposition to Al Thurmond Agency, Inc.
To:      Al Thurmond Agency, Inc. by and through its attorney of record Thompson Coe, Attn:
         Cory Reed, One Riverway, Suite 1400, Houston Texas 77056, creed@thompsoncoe.com

         PLEASE TAKE NOTICE, that pursuant to Rule 30(b)(6) of the Federal Rules of Civil

Procedure, applicable to this proceeding under Rule 7030 of the Federal Rules of Bankruptcy

Procedure, Official Committee of January 24 Claimants (the “Committee”), parties in interest in

the above-referenced case, will conduct the oral deposition of a designated representative of Al

Thurmond Agency, Inc. on May 22, 2020 at 10:00a.m., via Veritext Zoom Video, or at such

other time and location as agreed to by the parties in writing. The deposition shall be taken before

a person duly authorized by law to administer oaths, and may be recorded by stenographic,

audiographic, and/or videotaped means. The deposition shall continue from day to day thereafter

or as otherwise agreed by the parties, until completed. The scope of examination concerns the

topics set forth in Exhibit A, attached to this Notice.




                                                  1
10565778v1
       Case 20-30967 Document 285 Filed in TXSB on 05/14/20 Page 17 of 31




Dated: May 13, 2020.
                                               Respectfully submitted,

                                               PORTER HEDGES LLP

                                               /s/ Joshua W. Wolfshohl
                                               Joshua W. Wolfshohl
                                               Aaron J. Power
                                               1000 Main Street, 36th Floor
                                               Houston, Texas 77002
                                               (713) 226-6000
                                               (713) 226-6248 (fax)
                                               jwolfshohl@porterhedges.com
                                               apower@porterhedges.com

                                               PROPOSED COUNSEL FOR THE OFFICIAL
                                               COMMITTEE OF JANUARY 24 CLAIMANTS


                                       Certificate of Service

         This will certify that a true and correct copy of the foregoing document was served on the
(i) parties listed below by electronic mail and/or first class, postage prepaid, and (ii) via electronic
transmission to all registered ECF users appearing in the case on May 13, 2020.

 Al Thurmond Agency, Inc.
 c/o Cory Reed
 Thompson Coe
 One Riverway, Suite 1400
 Houston, TX 77056
 creed@thompsoncoe.com



                                               /s/ Joshua W. Wolfshohl
                                               Joshua W. Wolfshohl




                                                   2
10565778v1
       Case 20-30967 Document 285 Filed in TXSB on 05/14/20 Page 18 of 31




                                          Exhibit A
                                         Definitions

      “John Watson” means the father of Kelly Watson, Hailey Watson, Melany Watson, and
       John Watson, II.

      “KMHJ” means KMHJ, Ltd. or the affiliates, subsidiaries, officers, managers, directors,
       shareholders, employees, or agents, or any person or entity authorized to act on behalf of
       KMHJ, Ltd.

      “KMHJ Management” means KMHJ Management Company, LLC, or the affiliates,
       subsidiaries, officers, managers, directors, shareholders, employees, or agents, or any
       person or entity authorized to act on behalf of KMHJ Management Company, LLC.

      “Watson Grinding” means Watson Grinding & Manufacturing Co., Inc. or the affiliates,
       subsidiaries, officers, managers, directors, shareholders, employees, or agents, or any
       person or entity authorized to act on behalf of Watson Grinding & Manufacturing Co., Inc.

      “United Fire” means United Fire Group Companies, or the affiliates, subsidiaries, officers,
       managers, directors, shareholders, employees, or agents, or any person or entity authorized
       to act on behalf of United Fire Group Companies.

      “Thurmond” means the Al Thurmond Agency, Inc.

      “Gessner Building 1” means Building 1 as identified in United Fire Insurance Policy No.
       85319121 and located at 4525 Gessner.

      “Steffani Building 3” means Building 3 as identified in United Fire Insurance Policy No.
       85319121 and located at 4626 Steffani Lane.




                                                3
10565778v1
        Case 20-30967 Document 285 Filed in TXSB on 05/14/20 Page 19 of 31




                                 Scope of Oral Deposition

   1.        Commercial Property Coverage in general.

   2.        Thurmond’s relationship and interactions with Watson Grinding regarding
             United Fire Policy 8531912, both as to the current version and prior versions of
             the policy, including but not limited to, the following:

             a. Commercial Property Coverage
             b. Buildings/Structures covered by the policy
             c. Declarations, Supplemental Declarations, Loss Payable Provisions, Payment
                of Losses endorsements, Building and Personal Property Coverage Form
             d. Changes to additional insureds, additional interests, lender loss payables,
                first mortgagees, and loss payees

   3.        Thurmond’s relationship and interactions with KMHJ, including but not limited
             to:

             a. Insurance policies issued to KMHJ relating to Gessner Building 1 and
                Steffani Building 3.
             b. Other insurance policies issued to KMHJ relating to the Watson Grinding
                complex.
             c. Communications with KMHJ regarding insurance policies issued to Watson
                Grinding.

   4.        Thurmond’s relationship and interactions with John Watson regarding United
             Fire Policy 85319121 both as to the current version and under prior versions of
             the policy.

   5.        Thurmond’s policies and procedures regarding changes to insurance policies.

   6.        Insurance policies covering Gessner Building 1, including but not limited to:

                a.     Negotiation, changes, and amendments.

   7.        Insurance policies covering Steffani Building 3, including but not limited to:

                a.     Negotiation, changes, and amendments.

   8.        Thurmond’s interactions with KMHJ, United Fire, and Watson Grinding,
             including but not limited to:

                a.     Relating to any insurance policies concerning KMHJ

                                               4
10565778v1
       Case 20-30967 Document 285 Filed in TXSB on 05/14/20 Page 20 of 31




                b. Relating to United Fire Policy No. 85319121 and any changes thereto,
                   including changes in additional interests, first mortgagees, lender loss
                   payables, loss payees, or additional insureds.
                c. Relating to the January 24, 2020 incident at Watson Grinding




                                           5
10565778v1
         Case 20-30967 Document 285 Filed in TXSB on 05/14/20 Page 21 of 31




                         UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

                                                 §
In re:                                           §     Chapter 11
                                                 §
WATSON GRINDING &                                §     Case No. 20-30967 (MI)
MANUFACTURING CO.                                §
                                                 §
             Debtors.                            §

                     Official Committee of January 24 Claimants’
                  First Amended Notice of Deposition to KMHJ, Ltd.
To:      KMHJ, Ltd., c/o of Bruce J. Ruzinsky, Jackson Walker LLP at 1401 McKinney, Suite
         1900, Houston, TX 77010.

         PLEASE TAKE NOTICE, that pursuant to Rule 30(b)(6) of the Federal Rules of Civil

Procedure, applicable to this proceeding under Rule 7030 of the Federal Rules of Bankruptcy

Procedure, Official Committee of January 24 Claimants (the “Committee”), parties in interest in

the above-referenced case, will conduct the oral deposition of a designated representative of

KMHJ, Ltd. on May 19, 2020 at 10:00a.m., via Veritext Zoom Video, or at such other time and

location as agreed to by the parties in writing. The deposition shall be taken before a person duly

authorized by law to administer oaths, and may be recorded by stenographic, audiographic, and/or

videotaped means. The deposition shall continue from day to day thereafter or as otherwise agreed

by the parties, until completed. The scope of examination concerns the topics set forth in Exhibit

A, attached to this Notice.




                                                1
10559982v2

                                            EXHIBIT D
       Case 20-30967 Document 285 Filed in TXSB on 05/14/20 Page 22 of 31




Dated: May 13, 2020.
                                               Respectfully submitted,

                                               PORTER HEDGES LLP

                                               /s/ Joshua W. Wolfshohl
                                               Joshua W. Wolfshohl
                                               Aaron J. Power
                                               1000 Main Street, 36th Floor
                                               Houston, Texas 77002
                                               (713) 226-6000
                                               (713) 226-6248 (fax)
                                               jwolfshohl@porterhedges.com
                                               apower@porterhedges.com

                                               PROPOSED COUNSEL FOR THE OFFICIAL
                                               COMMITTEE OF JANUARY 24 CLAIMANTS


                                       Certificate of Service

         This will certify that a true and correct copy of the foregoing document was served on the
(i) parties listed below by electronic mail and/or first class, postage prepaid, and (ii) via electronic
transmission to all registered ECF users appearing in the case on May 13, 2020.

 KMHJ, Ltd.
 c/o of Bruce J. Ruzinsky
 Jackson Walker LLP
 1401 McKinney, Suite 1900
 Houston, TX 77010




                                               /s/ Joshua W. Wolfshohl
                                               Joshua W. Wolfshohl




                                                   2
10559982v2
       Case 20-30967 Document 285 Filed in TXSB on 05/14/20 Page 23 of 31




                                          Exhibit A
                                         Definitions

      “John Watson” means the father of Kelly Watson, Hailey Watson, Melany Watson, and
       John Watson, II.

      “KMHJ” means KMHJ, Ltd. or the affiliates, subsidiaries, officers, managers, directors,
       shareholders, employees, or agents, or any person or entity authorized to act on behalf of
       KMHJ, Ltd.

      “KMHJ Management” means KMHJ Management Company, LLC, or the affiliates,
       subsidiaries, officers, managers, directors, shareholders, employees, or agents, or any
       person or entity authorized to act on behalf of KMHJ Management Company, LLC.

      “Watson Grinding” means Watson Grinding & Manufacturing Co., Inc. or the affiliates,
       subsidiaries, officers, managers, directors, shareholders, employees, or agents, or any
       person or entity authorized to act on behalf of Watson Grinding & Manufacturing Co., Inc.

      “United Fire” means United Fire Group Companies, or the affiliates, subsidiaries, officers,
       managers, directors, shareholders, employees, or agents, or any person or entity authorized
       to act on behalf of United Fire Group Companies.

      “Thurmond” means the Al Thurmond Agency, Inc.

      “Gessner Building 1” means Building 1 as identified in United Fire Insurance Policy No.
       85319121.

      “Steffani Building 3” means Building 3 as identified in United Fire Insurance Policy No.
       85319121.




                                                3
10559982v2
        Case 20-30967 Document 285 Filed in TXSB on 05/14/20 Page 24 of 31




                                 Scope of Oral Deposition

   1.        KMHJ entity, including but not limited to:

                a.     Formation
                b.     Structure
                c.     Partners – past and present
                d.     Management – past and present
                e.     Transfer of John Watson’s interest to KMHJ Management Company,
                       LLC
                f.     KMHJ Management Company, LLC
                       i. Structure, members – past and present, management – past and
                          present, operations, meetings and resolutions, sources of revenue
                g.     Operations
                h.     Assets
                i.     Annual and periodic meetings and resolutions
                j.     Sources of revenue

   2.        John Watson, including but not limited to:

                a.     Past and current formal relationship to KMHJ
                b.     Involvement in KMHJ currently

   3.        Transaction involving deed of 4606 Steffani Lane property to KMHJ, including
             but not limited to:

                a.     timing, deeds, purchase contracts, parties, consideration, recording

   4.        Transaction involving deed of 4525 Gessner property to KMHJ, including but
             not limited to:

                a.     timing, deeds, purchase contracts, parties, consideration, recording

   5.        Gessner Building 1, including but not limited to:

                a.     Construction - when, funding, how funded, mortgages, lenders, paid
                       off
                b.     Ownership
                c.     Insurance policies for the building




                                               4
10559982v2
        Case 20-30967 Document 285 Filed in TXSB on 05/14/20 Page 25 of 31




   6.        Steffani Building 3, including but not limited to:

                a.     Construction - when, funding, how funded, mortgages, lenders, paid
                       off
                b.     Ownership
                c.     Insurance policies for the building

   7.        March 1, 2001 lease between KMHJ and Watson Grinding, including but not
             limited to:

                a.     Negotiations
                b.     Premises – land and buildings
                c.     Insurance

   8.        January 1, 2007 lease between KMHJ and Watson Grinding, including but not
             limited to:

                a.     Negotiations
                b.     Premises
                c.     Insurance

   9.        January 1, 2014 lease between KMHJ and Watson Grinding, including but not
             limited to:

                a.     Negotiations
                b.     Premises – land and buildings
                c.     Insurance

   10.       January 1, 2019 lease between KMHJ and Watson Grinding, including but not
             limited to:

                a.     Negotiations
                b.     Premises – land and buildings
                c.     Insurance

   11.       Relationship and interactions between KMHJ and Watson Grinding over the
             2000 – 2020 period.

   12.       Relationship and interactions between KMHJ and United Fire.




                                                5
10559982v2
       Case 20-30967 Document 285 Filed in TXSB on 05/14/20 Page 26 of 31




   13.       Relationship and interactions between KMHJ and Thurmond

   14.       KMHJ interactions with United Fire, Thurmond, and Watson Grinding,
             including but not limited to:

                a.    Relating to any insurance policies concerning KMHJ
                b.    Relating to United Fire Policy No. 85319121 and any changes thereto,
                      including changes in loss payees or additional insureds.
                c.    Relating to the January 24, 2020 incident at Watson Grinding




                                             6
10559982v2
         Case 20-30967 Document 285 Filed in TXSB on 05/14/20 Page 27 of 31




                         UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

                                                  §
In re:                                            §       Chapter 11
                                                  §
WATSON GRINDING &                                 §       Case No. 20-30967 (MI)
MANUFACTURING CO.                                 §
                                                  §
             Debtors.                             §

                    Official Committee of January 24 Claimants’
                Notice of Deposition to United Fire Group Companies.
To:      United Fire Group Companies by and through its attorneys of record Strong, Pipkin,
         Bissell & Ledyard, L.L.P., Attn. Mike Dodson, 595 Orleans, Suite 1400, Beaumont,
         Texas 77701.

         PLEASE TAKE NOTICE, that pursuant to Rule 30(b)(6) of the Federal Rules of Civil

Procedure, applicable to this proceeding under Rule 7030 of the Federal Rules of Bankruptcy

Procedure, Official Committee of January 24 Claimants (the “Committee”), parties in interest in

the above-referenced case, will conduct the oral deposition of a designated representative of United

Fire Group Companies on May 28, 2020 at 10:00a.m., via Veritext Zoom Video, or at such other

time and location as agreed to by the parties in writing. The deposition shall be taken before a

person duly authorized by law to administer oaths, and may be recorded by stenographic,

audiographic, and/or videotaped means. The deposition shall continue from day to day thereafter

or as otherwise agreed by the parties, until completed. The scope of examination concerns the

topics set forth in Exhibit A, attached to this Notice.




                                                  1
10567280v1


                                           EXHIBIT E
       Case 20-30967 Document 285 Filed in TXSB on 05/14/20 Page 28 of 31




Dated: May 13, 2020.
                                               Respectfully submitted,

                                               PORTER HEDGES LLP

                                               /s/ Joshua W. Wolfshohl
                                               Joshua W. Wolfshohl
                                               Aaron J. Power
                                               1000 Main Street, 36th Floor
                                               Houston, Texas 77002
                                               (713) 226-6000
                                               (713) 226-6248 (fax)
                                               jwolfshohl@porterhedges.com
                                               apower@porterhedges.com

                                               PROPOSED COUNSEL FOR THE OFFICIAL
                                               COMMITTEE OF JANUARY 24 CLAIMANTS


                                       Certificate of Service

         This will certify that a true and correct copy of the foregoing document was served on the
(i) parties listed below by electronic mail and/or first class, postage prepaid, and (ii) via electronic
transmission to all registered ECF users appearing in the case on May 13, 2020.

 United Fire Group of Companies
 c/o Strong Pipkin Bissell & Ledyard L.L.P.
 Attn: Mike Dodson
 595 Orleans
 Suite 1400
 Beaumont, Texas 77701


 COUNSEL FOR UNITED FIRE GROUP
 COMPANIES A/K/A UNITED FIRE
 LLOYDS


                                               /s/ Joshua W. Wolfshohl
                                               Joshua W. Wolfshohl




                                                   2
10567280v1
       Case 20-30967 Document 285 Filed in TXSB on 05/14/20 Page 29 of 31




                                          Exhibit A
                                         Definitions

      “John Watson” means the father of Kelly Watson, Hailey Watson, Melany Watson, and
       John Watson, II.

      “KMHJ” means KMHJ, Ltd. or the affiliates, subsidiaries, officers, managers, directors,
       shareholders, employees, or agents, or any person or entity authorized to act on behalf of
       KMHJ, Ltd.

      “KMHJ Management” means KMHJ Management Company, LLC, or the affiliates,
       subsidiaries, officers, managers, directors, shareholders, employees, or agents, or any
       person or entity authorized to act on behalf of KMHJ Management Company, LLC.

      “Watson Grinding” means Watson Grinding & Manufacturing Co., Inc. or the affiliates,
       subsidiaries, officers, managers, directors, shareholders, employees, or agents, or any
       person or entity authorized to act on behalf of Watson Grinding & Manufacturing Co., Inc.

      “United Fire” means United Fire Group Companies, or the affiliates, subsidiaries, officers,
       managers, directors, shareholders, employees, or agents, or any person or entity authorized
       to act on behalf of United Fire Group Companies.

      “Thurmond” means the Al Thurmond Agency, Inc.

      “Gessner Building 1” means Building 1 as identified in United Fire Insurance Policy No.
       85319121 and located at 4525 Gessner.

      “Steffani Building 3” means Building 3 as identified in United Fire Insurance Policy No.
       85319121 and located at 4626 Steffani Lane.




                                                3
10567280v1
        Case 20-30967 Document 285 Filed in TXSB on 05/14/20 Page 30 of 31




                                 Scope of Oral Deposition

   1.        Commercial Property Coverage in general.

   2.        United Fire’s relationship and interactions with Thurmond regarding United Fire
             Policy 8531912, both as to the current version and prior versions of the policy,
             including but not limited to, the following:

                a.     Commercial Property Coverage
                b.     Buildings/Structures covered by the policy
                c.     Declarations, Supplemental Declarations, Loss Payable Provisions,
                       Payment of Losses endorsements, Building and Personal Property
                       Coverage Form
                d.     Changes to additional insureds, additional interests, lender loss
                       payables, first mortgagees, and loss payees

   3.        United Fire’s relationship and interactions with Watson Grinding regarding
             United Fire Policy 8531912, both as to the current version and prior versions of
             the policy, including but not limited to, the following:

                a.     Commercial Property Coverage
                b.     Buildings/Structures covered by the policy
                c.     Declarations, Supplemental Declarations, Loss Payable Provisions,
                       Payment of Losses endorsements, Building and Personal Property
                       Coverage Form
                d.     Changes to additional insureds, additional interests, lender loss
                       payables, first mortgagees, and loss payees

   4.        United Fire’s relationship and interactions with KMHJ, including but not limited
             to:

                a.     Insurance policies issued to KMHJ relating to Gessner Building 1 and
                       Steffani Building 3.
                b.     Other insurance policies issued to KMHJ relating to the Watson
                       Grinding complex.
                c.     Communications with KMHJ regarding insurance policies issued to
                       Watson Grinding.

   5.        United Fire’s relationship and interactions with John Watson regarding United
             Fire Policy 85319121 both as to the current version and under prior versions of
             the policy.

   6.        United Fire’s policies and procedures regarding changes to insurance policies.

                                               4
10567280v1
        Case 20-30967 Document 285 Filed in TXSB on 05/14/20 Page 31 of 31




   7.        Insurance policies covering Gessner Building 1, including but not limited to:

                a.     Negotiation, changes, and amendments.

   8.        Insurance policies covering Steffani Building 3, including but not limited to:

                a.     Negotiation, changes, and amendments.

   9.        United Fire’s interactions with KMHJ, Thurmond, and Watson Grinding,
             including but not limited to:

                a.     Relating to any insurance policies concerning KMHJ
                b.     Relating to United Fire Policy No. 85319121 and any changes thereto,
                       including changes in additional interests, first mortgagees, lender loss
                       payables, loss payees, or additional insureds.
                c.     Relating to the January 24, 2020 incident at Watson Grinding




                                               5
10567280v1
